Citation Nr: 0932419	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-39 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of an injury to the left knee 
with degenerative arthritis, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected chronic right knee strain secondary to 
overuse with arthritis, currently rated as 10 percent 
disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a left (minor) wrist injury with 
Kienbock's disease and arthritis, prior to July 28, 2004.

4.  Entitlement to an initial rating in excess of 20 percent 
for the residuals of a left (minor) wrist injury with 
Kienbock's disease and arthritis, on and after July 28, 2004.

5.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right hip. 
6.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left hip.

7.  Entitlement to a temporary total evaluation for surgery 
and convalescence for lumbar fusion for degenerative disc 
disease.

8.  Entitlement to service connection for a left upper 
thoracic injury, claimed as secondary to service-connected 
chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to 
November 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in January 
2003, July 2004 and September 2005 of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, 
Pennsylvania and Cleveland Ohio.  The January 2003 rating 
decision denied an increased rating for the Veteran's 
service-connected right and left knee disorders.  The July 
2004 rating decision granted entitlement to service 
connection for a left wrist disorder, assigning a 10 percent 
evaluation, effective from November 19, 2003, and granted 
service connection for arthritis of the right and left hips, 
assigning a 10 percent evaluation for each hip effective from 
November 19, 2003.  The September 2005 rating decision denied 
entitlement for a temporary total evaluation due to surgery 
and convalescence for a low back disorder and denied 
entitlement to service connection for an upper thoracic 
injury.  

Also in the September 2005 rating decision, a 20 percent 
rating was assigned for the Veteran's service-connected left 
wrist disorder, effective from July 28, 2004.  On a claim for 
an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 20 percent rating is not a full grant of the 
benefits sought on appeal, and since the Veteran did not 
withdraw his claim of entitlement to a higher initial rating, 
the matter remains before the Board for appellate review.

The Board notes that the Veteran's claims are currently under 
the jurisdiction of the Cleveland RO.

A hearing was held in June 2009, in Washington, D.C., before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

The issue of service connection for an upper thoracic injury 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Concerning the left knee, the Veteran has not been shown 
to have ankylosis, severe recurrent subluxation or lateral 
instability, flexion limited to 15 degrees, extension limited 
to 30 degrees, or impairment of the tibia and fibula with 
marked left knee disability; he has been shown to have 
removal of symptomatic, semilunar cartilage.

3.  Concerning the right knee, the Veteran has not been shown 
to have moderate recurrent subluxation or lateral 
instability, dislocated semilunar cartilage with frequent 
episodes of locking pain and effusion into the joint, flexion 
limited to 30 degrees, extension limited to 15 degrees, or 
impairment of the tibia and fibula with moderate right knee 
disability.

4.  Prior to July 28, 2004, the Veteran's left (minor) wrist 
disorder was manifested by subjective complaints of soreness, 
tenderness and pain; dorsiflexion to 40 degrees and palmar 
flexion to 40 degrees; it was not manifested by ankylosis of 
the left wrist.

5.  On and after July 28, 2004, the Veteran's left (minor) 
wrist disorder has not been manifested by ankylosis of the 
left wrist.

6.  Concerning the right hip, the Veteran has not been shown 
to have malunion of the femur with moderate hip disability; 
impairment of the femur with nonunion, without loose motion, 
weight bearing preserved with aid of a brace; flail joint of 
the hip; limitation of abduction beyond 10 degrees; flexion 
limited to 30 degrees; or ankylosis.

7.  Concerning the left hip, the Veteran has not been shown 
to have malunion of the femur with moderate hip disability; 
impairment of the femur with nonunion, without loose motion, 
weight bearing preserved with aid of a brace; flail joint of 
the hip; limitation of abduction beyond 10 degrees; flexion 
limited to 30 degrees; or ankylosis.

8.  Subsequent to its denial in the September 2005 rating 
decision of a temporary total evaluation due to surgery and 
convalescence for a low back disorder, the RO granted a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) and made that total rating 
effective as of November 2003; thus, a total evaluation was 
already effective before the back surgery in 2005.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for a left knee disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1- 4.14, 4.40-4.45, 4.71a, Diagnostic Codes 
5010, 5256 to 5262 (2008).

2.  The criteria for a separate, initial 10 percent 
evaluation for removal of symptomatic, semilunar cartilage of 
the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 
4.40-4.45, 4.71a, Diagnostic Code 5259 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for a right knee disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5010, 
5256 to 5262 (2008).

4.  Prior to July 28, 2004, the criteria for an initial 20 
percent evaluation for a left wrist disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 
5215-5010 (2008).

5.  On and after July 28, 2004, the criteria for an initial 
evaluation in excess of 20 percent for a left wrist disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 
4.71a, Diagnostic Codes 5215-5010 (2008).

6.  The criteria for an initial evaluation in excess of 10 
percent for arthritis of the right hip have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 
5010, 5250 to 5255 (2008).

7.  The criteria for an initial evaluation in excess of 10 
percent for arthritis of the left hip have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 
5010, 5250 to 5255 (2008).

8.  The appeal of the issue of a temporary total evaluation 
due to surgery and convalescence for a low back disorder in 
2005 was rendered moot by an April 2006 rating decision in 
which the RO granted TDIU effective as of November 2003.  
38 U.S.C.A. § 1155, 7105(d)(5) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.16, 2.29, 4.30, 20.202 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

With regard to the Veteran's claim for an increased rating 
for his service-connected right and left knee disorders, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

With regard to the Veteran's increased rating claims, a June 
2008 letter notified the Veteran of the above requirements.  
However, this letter was received after the initial 
adjudication of the Veteran's claim in January 2003.  In 
certain circumstances, failure to provide pre-adjudicative 
notice of any of the necessary duty to notify elements may 
create prejudicial error.  Shinseki v. Sanders, 556 U.S. - 
(2009).  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders v. Nicholson, 487 F.3d 881, 887 (Fed. Cir. 
2007); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  In this 
regard, the Board observes that after the June 2008 notice 
was sent, a supplemental statement of the case (SSOC) was 
issued in October 2008.  A SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (hereinafter 
Mayfield III).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
Accordingly, the Board finds that any error with regard to 
this notice element is not prejudicial.  See Sanders, 487 
F.3d 881.

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher ratings sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the SOC, 
and reasons as to why a higher rating was not warranted under 
that criteria were identified.

With regard to the Veteran's appeal of the initial evaluation 
for his left wrist disorder and bilateral hip disorder, the 
Board notes that upon receipt of an application for a 
service-connection claim, VA is required to review the 
evidence presented with the claim and to provide the Veteran 
with notice of what evidence not previously provided will 
help substantiate his/her claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claims for 
service connection in July 2004 in this case, the RO sent the 
Veteran a letter, dated in December 2003, which satisfied the 
duty to notify provisions except that it did not inform him 
how a disability rating and effective date would be assigned 
should service connection be granted.  Nevertheless, because 
the claims for service connection were granted, the defect in 
the notice about how a disability rating and effective date 
would be determined was harmless error as to those claims.  
Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. App. at 137.

Subsequently, the Veteran submitted an NOD with the initial 
disability ratings assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a September 2006 SOC.  This document informed the 
Veteran of the regulations pertinent to his appeal, including 
the applicable rating criteria, advised him of the evidence 
that had been reviewed in connection with his appeal, and 
provided him with reasons for its decision.  38 U.S.C.A. § 
7105(d).  Accordingly, the Board concludes that the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute have been fulfilled in this case.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records, VA treatment records and private treatment records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  The Veteran was also afforded VA 
examinations in September 2002, May 2004, August 2005 and 
April 2007 in connection with his claims.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinions obtained 
in this case are more than adequate, as they are predicated 
on a full reading of the private and VA treatment records in 
the Veteran's claims file.  They consider all of the 
pertinent evidence of record, to include the Veteran's 
service treatment records, and the statements of the Veteran, 
and provide a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the Veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a Veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

I.  Left and Right Knee Disorders

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the Veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the Veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  In VAOPGCPREC 
9-98, General Counsel also held that if a Veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  In addition, General Counsel 
considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic 
Code 5259 did not involve limitation of motion.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261.  The claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  In addition, the 
VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).

The Veteran's left and right knee disabilities are currently 
assigned 20 and 10 percent disability evaluations, 
respectively, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5257.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2008).  The hyphenated 
diagnostic code in this case indicates that arthritis 
pursuant to Diagnostic Code 5010 is the service- connected 
disorder and that other impairment of the knee under 
Diagnostic Code 5257 is a residual condition.

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5260 (limitation 
of flexion of the leg) and 5261 (limitation of extension of 
the leg).  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5257, a 10 percent disability 
evaluation is assigned for slight recurrent subluxation or 
lateral instability.  A 20 percent disability is contemplated 
when such impairment is moderate, and a 30 percent disability 
evaluation is warranted when it is severe.

Under Diagnostic Code 5256, a 30 percent disability 
evaluation is assigned for ankylosis of the knee, favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.

Under Diagnostic Code 5257, a 10 percent disability 
evaluation is assigned for slight recurrent subluxation or 
lateral instability. A 20 percent disability evaluation is 
contemplated when such impairment is moderate. A 30 percent 
disability evaluation is contemplated when such impairment is 
severe.

Under Diagnostic Code 5258, a 20 percent disability 
evaluation is assigned for dislocated semilunar cartilage, 
with frequent episodes of "locking" pain, and effusion into 
the joint.

Under Diagnostic Code 5259, a 10 percent disability 
evaluation is assigned for the removal of symptomatic, 
semilunar cartilage.

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is assigned when flexion is limited to 45 degrees.  
A 20 percent disability evaluation is warranted when flexion 
is limited to 30 degrees.  A 30 percent disability evaluation 
is warranted when flexion is limited to 15 degrees.

Under Diagnostic Code 5261, a 10 percent disability 
evaluation is contemplated for extension limited to 10 
degrees.  A 20 percent disability evaluation is warranted 
when extension is limited to 15 degrees.  A 30 percent 
disability evaluation is warranted when extension is limited 
to 20 degrees.

Under Diagnostic Code 5262, impairment of the tibia and 
fibula with slight knee or ankle disability warrants a 10 
percent rating.  A 20 percent disability evaluation is 
warranted for moderate disability, and a 30 percent 
evaluation is warranted for marked disability.

The Veteran was afforded a VA examination in September 2002.  
At that examination, X-rays revealed moderate degenerative 
changes of the left knee with osteophyte formation and, to a 
minimal degree, the right knee.  There were no fractures or 
dislocations.  There were no destructive bone changes.  The 
examiner noted the Veteran's history of bilateral knee 
injuries during service, to include two operations on the 
left knee, but none on the right.  The Veteran stated that he 
had persistent pain problems with the knees and they were 
gradually getting worse.  He stated that he had increasing 
pain, soreness, tenderness, swelling, giving way and 
fatigability of the knees.  He did wear knee braces and at 
times used a cane.  The Veteran reported that he was not 
working but that he could do normal every day activities.  

Physical examination showed that the Veteran could ambulate 
without aids or assistance.  He was wearing braces on both 
his knees.  Examination of the right knee showed motion from 
zero to 140 degrees of flexion.  There was aching, pain, 
soreness and crepitation with motion.  No effusion was noted.  
The knee was stable to medial, lateral and anteroposterior 
tests with negative McMurray's.  The left knee showed a minor 
arthroscopic surgery scar, showed some pain, soreness and 
tenderness with motion of the knee, mild to moderate pain 
with active and passive motion with and without resistance.  
Again, crepitation was noted.  There was no effusion.  Range 
of motion was from zero to 140 degrees of flexion.  The knee 
was stable to medial, lateral and anteroposterior testing 
with negative McMurray's.  The examiner diagnosed right knee 
strain with arthritis and postoperative injury, left knee, 
with arthritis.  

On an October 2002 VA examination, the Veteran's left knee 
surgery scars were evaluated.  The Veteran stated his only 
complaint with his scars was itching.  The Veteran had no 
treatment for this.  He stated that he used occasional powder 
to keep his knees dry because he did use bilateral knee 
braces.  On examination of the left knee, there were two 
well-healed 1 cm scars of the inferior aspect of the patella, 
the medial and lateral aspects.  There was also a 1 cm scar 
present of the superolateral aspect.  There was no tenderness 
to the scars.  There were no adhesions, no loss of muscle 
tissue, no keloid formation, no ulceration, no exfoliation or 
crusting, no associated systemic or nervous manifestation.  
The examiner diagnosed status post arthroscopic surgery of 
the left knee with residual scar formation.  

The Veteran was also afforded a VA examination in August 
2005.  At that examination, the examiner noted the Veteran's 
history of arthritis.  He also noted that the Veteran's left 
knee was service-connected due to injury and surgery, and 
that the Veteran then had overuse of the right knee, with 
arthritis.  The Veteran reported ache, pain, stiffness, 
weakness, swelling and giving way.  He did wear braces on the 
knees and was using a cane to get around.  The Veteran 
reported that he had been disabled and out of work since 
2002, but he could do normal activities.  The Veteran 
reported that his current medication had been methadone.  
Repetitive motion and weather changes caused flare-ups. 

On physical examination, the right knee showed motion from 
zero to 125 degrees of flexion, with ache and pain and 
crepitation with motion.  There was no effusion or guarding.  
There was no instability to medial/lateral or 
anterior/posterior testing.  The left knee showed motion from 
zero to 115 degrees of flexion, with ache, pain and 
crepitation.  There was no instability to medial and lateral 
or anterior/posterior testing, and negative McMurray's.  
According to the criteria in DeLuca, repetitive motion did 
increase symptoms, but no change was noted in the office 
examination.  The examiner noted that X-rays already 
documented arthritis, and no X-rays were taken that day.  The 
examiner diagnosed residual injury of the left knee with 
arthritis and arthritis of the right knee.  

The Veteran was also afforded a VA examination in April 2007.  
At that examination, the examiner noted the Veteran's history 
of arthritis in both knees and two operations on the left 
knee.  The Veteran reported aching, pain, soreness, 
tenderness and stiffness in his knees.  The examiner also 
noted that he used knee braces and a cane to get around, and 
that the Veteran had been disabled and unable to work.  He 
also noted that normal daily activities were hard and 
difficult for him.  

Physical examination of the left knee showed motion from zero 
to 100 degrees of flexion.  Examination of the right knee 
showed motion from zero to 130 degrees of flexion.  There was 
pain at the extremes of both knees.  The examiner reported 
that according to DeLuca, repetitive use did cause increased 
aching, pain, soreness, tenderness and fatigability, but 
there was no change noted in the office examination.  Any 
other range of motion change was speculative.  No flare-ups 
were noted and both knees were stable to medial and lateral, 
anterior and posterior testing.  No new X-rays were taken.  
The examiner diagnosed postoperative injury to the left knee 
with arthritis and arthritis of the right knee. 

In addition, at his June 2009 personal hearing, the Veteran 
reported having steady pain, arthritis and using a cane.  He 
also testified that the left knee was far worse than the 
right knee, but that his doctor told him that his right knee 
had loose movement in it. 

	A.  Left Knee

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 20 
percent for his left knee disorder.  The medical evidence of 
record does not show the Veteran to have ankylosis, severe 
recurrent subluxation or lateral instability, flexion limited 
to 15 degrees, extension limited to 20 degrees, or impairment 
of the tibia and fibula with marked knee or ankle disability.  
In this regard, as was noted above, the Veteran has exhibited 
range of motion from zero to, at worst, 100 degrees of 
flexion during the appeal period.  Likewise, throughout the 
appeal, each VA examiner found that the Veteran's left knee 
was stable to medial and lateral, anterior and posterior 
testing.  None of the VA examiners diagnosed the Veteran with 
ankylosis of the left knee.  Therefore, the Board finds that 
the Veteran is not entitled to an evaluation in excess of 20 
percent for his right knee disorder.

In addition, the Board has considered whether the Veteran 
would be entitled to an increased evaluation for his left 
knee disability under Diagnostic 5010.  However, as noted 
above, the April 2007 VA examination found the Veteran's left 
knee to have range of motion from zero to 100 degrees.  As 
such, the Veteran's limitation of flexion and extension are 
both noncompensable.  Accordingly, the Veteran has not met 
the criteria for an evaluation in excess of 20 percent for 
his arthritis of the left knee.

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  The Board does note the Veteran's consistent 
reports of pain, aching, soreness, tenderness and 
fatigability.  The August 2005 and April 2007 VA examiners 
also noted the Veteran's subjective complaints but stated 
that there was no additional evidence of this based on 
examination.  In addition, it appears that these criteria 
have already been taken into account in the currently 
assigned 20 percent evaluation.  In this regard, as was noted 
above, the Veteran's range of motion findings are 
noncompensable, and he has not been shown to have moderate 
instability, as the VA examiners found the Veteran's knee to 
be stable.  Therefore, the Board finds that the preponderance 
of the evidence is against an increased evaluation for the 
Veteran's left knee disability based on these criteria.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, painful semilunar 
cartilage and impairment of the tibia and fibula, the Board 
finds that the criteria for a rating in excess of 20 percent 
for his left knee disability are simply not met.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5256, 5258 and 5262 (2008).  
In this regard, the medical evidence of record does not show 
the Veteran to have ankylosis, painful locking of semilunar 
cartilage, or malunion of the tibia and fibula with a 
moderate knee or ankle disability.  In this regard, there is 
no medical evidence documenting any ankylosis, painful 
locking of semilunar cartilage or malunion of the tibia and 
fibula.  Therefore, the Board finds that the Veteran is not 
entitled to a higher or separate evaluation under Diagnostic 
Codes 5256, 5258 and 5262.  Likewise, the Veteran's left knee 
surgical scars do not meet the criteria for a compensable 
evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 
7801 to 7805 because they do not cause limitation of motion 
and are not deep, larger than 929 square cm, unstable or 
painful, pursuant to the October 2002 VA examiner's report.

However, the Board does observe that at his June 2009 
hearing, the Veteran testified that his first knee surgery 
involved removal of meniscus in his left knee, and that his 
second surgery involved cleaning out the area.  The Veteran's 
VA examinations confirm that he has had two surgeries on his 
left knee.  An October 1986 VAMC report showed that the 
Veteran underwent a left lateral meniscectomy.  Therefore, 
the Board finds that the Veteran is entitled to an additional 
separate 10 percent disability evaluation pursuant to 
Diagnostic Code 5259 for removal of symptomatic, semilunar 
cartilage.  VAOPGCPREC 9-98.  A 10 percent evaluation is the 
highest rating available pursuant to this Diagnostic Code. 

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 20 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).
	B.  Right Knee

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 10 
percent for his right knee disorder.  The medical evidence of 
record does not show the Veteran to have ankylosis, moderate 
recurrent subluxation or lateral instability, flexion limited 
to 30 degrees, extension limited to 15 degrees or impairment 
of the tibia and fibula with moderate knee or ankle 
disability.  In this regard, the Veteran's range of motion 
throughout the appeal period has been, at worst, zero to 130 
degrees.  The VA examiners consistently described the right 
knee as stable, and no diagnosis of ankylosis or impairment 
to the tibia or fibula was made.  Therefore, the Board finds 
that the Veteran is not entitled to an evaluation in excess 
of 10 percent for his right knee disorder.

In addition, the Board has considered whether the Veteran 
would be entitled to an increased evaluation for his right 
knee disability under Diagnostic 5010.  However, as noted 
above, the April 2007 VA examination found the Veteran's 
right knee to have range of motion from 0 to 130 degrees.  As 
such, the Veteran's limitation of flexion and extension are 
both noncompensable.  Accordingly, the Veteran has not met 
the criteria for an evaluation in excess of 10 percent for 
his arthritis of the right knee.

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  The Board does note the Veteran's consistent 
reports of pain, aching, soreness, tenderness and 
fatigability.  These complaints were also noted by the August 
2005 and April 2007 VA examiners; however, they stated that 
there was no additional evidence of this based on 
examination.  In addition, it appears that these criteria 
have already been taken into account in the currently 
assigned 10 percent evaluation.  In this regard, as was noted 
above, the Veteran's range of motion findings are 
noncompensable and he has not been shown to have slight 
instability, as the VA examiners found the Veteran's knee to 
be stable.  Indeed, although the Veteran reported being told 
that his right knee was "loose" at his June 2009 hearing, 
the objective medical evidence consistently reported that the 
Veteran's right knee was stable.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the Veteran's right knee disability 
based on these criteria.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, removal of or 
painful semilunar cartilage and impairment of the tibia and 
fibula, the Board finds that the criteria for a rating in 
excess of 10 percent for his right knee disability are simply 
not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258 
and 5262 (2008).  In this regard, the medical evidence of 
record does not show the Veteran to have ankylosis, removal 
or painful locking of semilunar cartilage, or malunion of the 
tibia and fibula with a moderate knee or ankle disability.  
Specifically, there is no medical evidence documenting any 
ankylosis, removal of or painful locking of semilunar 
cartilage or malunion of the tibia and fibula.  Therefore, 
the Board finds that the Veteran is not entitled to a higher 
or separate evaluation under Diagnostic Codes 5256, 5258, 
5259 and 5262.  

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 10 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).



II.  Left Wrist 

In this case, the Veteran's left wrist was evaluated as 10 
percent disabling prior to July 28, 2004, and 20 percent 
disabling, on and after July 28, 2004, pursuant to Diagnostic 
Codes 5215-5010.  The evidence of record shows that the 
Veteran is right-handed.  Therefore, for rating purposes, his 
left wrist is considered his minor or non-dominant extremity.  
See 38 C.F.R. § 4.69 (2008).

As was noted above, with diseases, preference is to be given 
to the number assigned to the disease itself; if the rating 
is determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2008).  The hyphenated 
diagnostic code in this case indicates that limitation of 
motion of the wrist is the service-connected disorder and 
that the arthritis under Diagnostic Code 5010 is a residual 
condition.

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5260 (limitation 
of flexion of the leg) and 5261 (limitation of extension of 
the leg). When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Disabilities of the wrist are evaluated under Diagnostic Code 
5215 for limitation of motion of the wrist.  A 10 percent 
rating, the maximum rating, is warranted when there is 
limitation of motion of the wrist with dorsiflexion less than 
15 degrees or with palmar flexion limited in line with the 
forearm.  38 U.S.C.A. § 4.71a, Diagnostic Code 5215 (2008).

Pursuant to Diagnostic Code 5214, ankylosis of the wrist, a 
40 percent evaluation is assigned for unfavorable ankylosis 
in any degree of palmar flexion, or with ulnar or radial 
deviation of the minor extremity.  A 30 percent evaluation is 
assigned for ankylosis of the minor extremity in any other 
position, except favorable.  Favorable ankylosis of the minor 
extremity in 20 to 30 degrees of dorsiflexion warrants a 20 
percent evaluation.

	A.  Prior to July 28, 2004

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is entitled to an initial rating in excess of 10 
percent for his service-connected left wrist disorder prior 
to July 28, 2004.  In this regard, the Veteran underwent a VA 
examination in May 2004.  X-rays of the left wrist showed 
ischemic necrosis of the lunate with proximal migration of 
the capitate, indicating Kienbock's disease of the left 
wrist.  The examiner noted that the Veteran did indeed have 
Kienbock's disease and according to reports on file, it was 
most likely post-traumatic.  The examiner noted that the 
Veteran did wear a left wrist brace.  It was also noted that 
the Veteran was not working and that normal daily activities 
were difficult for him.  

Examination of the left wrist revealed some soreness, 
tenderness and pain on palpation throughout the range of 
motion.  He could dorsiflex the wrist to 40 degrees, palmar 
flex to 40 degrees, radially deviate to 20 degrees and 
ulnarly deviate to 40 degrees.  This was also the case for 
repetitive motion testing, although the examiner noted that 
there was pain throughout the range of motion.  The Veteran 
had pain with grip and grasp and resisted use of the left 
wrist as well.  The examiner diagnosed residual injury in the 
left wrist with Kienbock's disease and arthritis. 

A December 2003 VAMC treatment record also noted that the 
Veteran had left wrist pain, and it was determined that he 
had Kienbock's disease and Scapholunate Advanced Collapse 
(SLAC).  At that point, he was encouraged to use a splint and 
take nonsteroidal anti-inflammatories.  An operative 
procedure was offered to him at that time, but the Veteran 
was hesitant.  The Veteran stated that the wrist was painful 
but manageable.  Physical examination of the wrist showed no 
acute swelling, and range of motion was 50 degrees of 
extension, 40 degrees of flexion, 50 degrees of ulnar 
deviation and 20 degrees of radial deviation.  His sensation 
was normal and intact, +2 radial and ulnar pulses.  He had 
tenderness to palpation over the volar and dorsal aspects of 
the wrist over the lunate.  X-rays revealed stage III 
Kienbock's disease with scaphoid-lunate advanced collapse.  
The physician advised the Veteran that if his pain increased 
he should consider a proximal carpectomy or wrist fusion.  
The Veteran subsequently underwent such a procedure in 
February 2005.

In addition, at his June 2009 personal hearing, the Veteran 
testified to a consistent history of left wrist pain, to 
include wearing a brace, and undergoing surgery in February 
2005.

Thus, with respect to limitation of motion, the range of 
motion for the Veteran's left wrist disorder, prior to July 
28, 2004, was noncompensable.  Accordingly, a compensable 
rating based on limitation of motion of the left wrist alone 
was not warranted.  However, the Veteran was also diagnosed 
with arthritis of the left wrist, which pursuant to 
Diagnostic Code 5010, warrants a 10 percent evaluation.  

Furthermore, the May 2004 VA examiner and May 2003 VAMC 
treating physician stated that the joint function of the 
Veteran's left wrist was additionally limited by pain, such 
that the December 2003 VAMC treating physician recommended 
surgery.  Given the Veteran's decreased range of motion in 
his left wrist prior to July 28, 2004, and the VA examiner's 
statement that the joint function of his left wrist involved 
pain throughout his range of motion, the Board finds that the 
criteria for a 20 percent rating based on additional 
functional limitation is warranted pursuant to the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2008).  However, a rating in excess of 
20 percent for additional limitation of function is not 
warranted as the evidence does not show symptoms consistent 
with ankylosis of the left wrist.  Moreover, as is discussed 
more fully below, the Board finds that the Veteran's 
symptomatology prior to July 28, 2004 is relatively 
consistent with his symptomatology on and after July 28, 
2004, for which a 20 percent evaluation has been assigned.  
Therefore, the Board finds that the Veteran's service-
connected left wrist disorder is entitled to a 20 rating 
pursuant to Diagnostic Codes 5215-5010 and the DeLuca 
criteria enumerated above.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a disability rating in excess of 20 
percent at any point prior to July 28, 2004.  Therefore, no 
further staged ratings are appropriate.  See Fenderson, 
supra. 

In summary, for the reasons and bases expressed above, the 
Board concludes that prior to July 28, 2004, the Veteran is 
entitled to an initial rating of 20 percent for his service-
connected left wrist disorder, but no higher.  However, the 
preponderance of the evidence is against a disability rating 
in excess of 20 percent, and as such, the benefit of the 
doubt provision does not apply.  Accordingly, prior to July 
28, 2004, entitlement to an initial disability rating for the 
Veteran's service-connected left wrist disorder of 20 
percent, but no higher, is granted.

	B.  On and After July 28, 2004

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that on and 
after July 28, 2004, the Veteran is not entitled to an 
initial disability evaluation in excess of 20 percent for his 
service-connected left wrist disorder.  In this regard, the 
Veteran has not been shown to have ankylosis of the wrist. 

The Veteran was afforded a VA examination in August 2005.  At 
that examination, the examiner noted that the Veteran had 
arthritis in his left wrist, and noted the Veteran's history 
of falling where he hurt his left wrist and was treated 
surgically.  The examiner noted that the Veteran had not been 
working since 2002 but that he could perform daily 
activities.  His current medication was methadone.  
Repetitive use and weather caused pain, but no other flare-
ups were identified.

On physical examination, the left wrist showed a scar from 
the surgery.  There was tenderness, soreness and pain to 
palpation.  He could only dorsiflex to 10 degrees, palmar 
flex to 10 degrees, radially deviate to 10 degrees and 
ulnarly deviate to 20 degrees with pain throughout the 
motion.  No other swelling or deformity was noted.  The 
examiner diagnosed the Veteran with postoperative injury of 
the left wrist with Kienbock's disease and arthritis. 

The Veteran was also afforded a VA examination in April 2007.  
The examiner noted the Veteran's proximal carpectomy in 2005.  
The Veteran reported aching, pain, soreness, tenderness and 
stiffness with limited use of the left wrist.  The examiner 
noted that the Veteran was disabled and unable to work, and 
that normal daily activities were difficult for him.  
Examination of the left wrist showed dorsiflexion to zero 
degrees, palmar flexion to 20 degrees, radially and ulnarly 
deviation to 5 degrees.  The examiner noted that there was 
pain throughout range of motion of the left wrist.  According 
to DeLuca, repetitive use did cause increased aching, pain, 
soreness, tenderness and fatigability, but no change was 
noted in the office examination.  Any other range of motion 
change was speculative and no flare-ups were noted.  The 
examiner diagnosed postoperative injury of the left wrist 
with Kienbock's disease and arthritis.  

As was noted above, the Veteran was seen by a private 
physician and underwent left wrist surgery in February 2005.  
The Veteran's private treatment records document a proximal 
row carpectomy of the left wrist with flap interposition 
arthroplasty.  Follow up from the procedure showed that the 
Veteran complained of some pain, but otherwise tolerated the 
procedure well.  Further follow up showed that the Veteran 
continued to have some pain with range of motion, but that he 
had a well-healed wound over the dorsum of the hand and 
wrist.  
As was also noted above, the Veteran testified at his June 
2009 hearing that he experienced consistent pain in his left 
wrist and that he wore a brace.  He also testified that in 
January 2008, it was recommended that he undergo another 
surgical procedure for the left wrist.
As previously noted, for ankylosis of the wrist, a 20 percent 
rating is warranted for favorable ankylosis of the minor 
hand, in 20 to 30 degrees dorsiflexion.  Any other position 
except favorable warrants a 30 percent rating for the minor 
hand.  Unfavorable ankylosis in any degree of palmar flexion, 
or with ulnar or radial deviation warrants a 40 percent 
rating for the minor hand.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5214.  Ankylosis means a "[s]tiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint."  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (quoting from Stedman's Medical Dictionary 87 (25th 
ed. 1990).  Diagnostic Code 5214 may not be employed to 
assign a higher rating on and after July 28, 2004, as the 
record does not reflect functional impairment comparable to 
unfavorable ankylosis or ankylosis in any other position 
except that comparable to favorable ankylosis during that 
period.  All VA examinations and private treatment records 
have noted at least some degree of left wrist motion, and 
ankylosis has not been noted on X-ray evaluations of the left 
wrist.  Therefore, the Veteran's current 20 percent 
evaluation is appropriate.

The Board has also considered additional limitation of 
function due to factors such as pain and weakness per 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  In this regard, he Board finds that, although 
there is evidence of functional loss, those manifestations 
are provided for within the 20 percent evaluation.  
Accordingly, on and after July 28, 2004, an increased 
evaluation on this basis is not warranted.

There is no other diagnostic code which could provide a 
higher rating for the Veteran's left wrist disability.  
Similarly, the Veteran's private treatment records and VA 
examinations do not show his left wrist surgical scar to meet 
the criteria for a compensable evaluation pursuant to 
38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805, as it was 
noted to be well-healed and was not painful, per the 
Veteran's private treatment records.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 20 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Fenderson, supra.
Therefore, the Board finds that on and after July 28 2004, 
the Veteran's level of disability more closely approximated 
the criteria for the currently assigned 20 percent rating and 
a higher rating was not warranted.  Therefore, the Veteran's 
claim for a disability rating in excess of 20 percent for his 
left wrist disorder on and after July 28, 2004, must be 
denied.  

III.  Bilateral Hip Disorder

The Veteran's arthritis of the left hip and arthritis of the 
right hip are each evaluated as 10 percent disabling, 
pursuant to Diagnostic Codes 5250-5010.  As was noted above, 
with diseases, preference is to be given to the number 
assigned to the disease itself; if the rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (2008).  The hyphenated diagnostic 
code in this case indicates that ankylosis of the hips is the 
service-connected disorder and that the arthritis under 
Diagnostic Code 5010 is a residual condition.  However, as is 
explained more fully below, the Board finds that the 
Veteran's bilateral hip disability is better evaluated 
pursuant to Diagnostic Codes 5255-5010, as the Veteran's hip 
disability more closely resembles malunion with slight hip 
disability and arthritis, rather than ankylosis.  

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5260 (limitation 
of flexion of the leg) and 5261 (limitation of extension of 
the leg). When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Pursuant to Diagnostic Code 5250, ankylosis of the hip, 
favorable, in flexion at an angle between 20 and 40 degrees, 
with slight adduction or abduction warrants a 60 percent 
evaluation.  Intermediate ankylosis warrants a 70 percent 
evaluation.  Unfavorable ankylosis, extremely unfavorable, 
the foot not reaching the ground with crutches necessitated 
warrants a 90 percent evaluation. 

Pursuant to Diagnostic Code 5251, limitation of extension of 
the thigh to 5 degrees warrants a 10 percent rating.  This is 
the maximum rating available pursuant to this Diagnostic 
Code. 

Pursuant to Diagnostic Code 5252, limitation of flexion of 
the thigh to 45 degrees warrants a 10 percent rating.  
Limitation of flexion to 30 degrees warrants a 20 percent 
rating.  Limitation of flexion to 20 degrees warrants a 30 
percent rating.  Limitation of flexion to 10 degrees warrants 
a 40 percent rating. 

Pursuant to Diagnostic Code 5253, impairment of thigh, 
warrants a 10 percent rating when there is limitation of 
rotation of thigh, cannot toe-out more than 15 degrees, 
affected leg.  A 10 percent rating is also warranted when 
there is limitation of adduction of the thigh, such that the 
legs cannot be crossed.  A 20 percent evaluation is warranted 
when there is limitation of abduction of the thigh, with 
motion lost beyond 10 degrees. 

Pursuant to Diagnostic Code 5254, flail joint of the hip 
warrants and 80 percent evaluation. 

Pursuant to Diagnostic Code 5255, malunion of the femur with 
slight knee or hip disability warrants a 10 percent rating.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent rating.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent rating.  
Fracture of the surgical neck of the femur with false joint 
warrants a 60 percent rating.  A 60 percent rating is also 
warranted for fracture of the shaft or anatomical neck of the 
femur with nonunion, without loose motion, weight bearing 
preserved with aid of a brace.  An 80 percent rating is 
warranted when there is fracture of the shaft or anatomical 
neck of the femur with nonunion, with loose motion, spiral or 
oblique fracture.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an initial disability rating in 
excess of 10 percent for either his right or left hip 
arthritis.  In this regard, the Veteran has not been shown to 
have flexion limited to 30 degrees, limitation of abduction 
of the thigh with motion lost beyond 10 degrees or malunion 
of the femur with moderate knee or hip disability. 

The Veteran was afforded a VA examination in May 2004.  At 
that examination, X-rays revealed residual articular 
cartilage depth on each hip joint between 3 to 4 mm 
superiorly.  No significant osteophyte formation was visible 
on the femoral head on either side.  No deformity of the 
femoral head was identified on either side.  There was 
minimal subchondral sclerosis in each acetabular roof with 
possibly a small cyst laterally in each acetabular roof.  The 
diagnosis was minimal degenerative osteoarthritis in each 
hip.  The examiner noted the Veteran's report of pain in his 
hips, nothing that he could be on his legs for about ten 
minutes at a time and that he did not attempt repetitive use 
anymore, but repetitive use, prolonged standing and prolonged 
walking did cause an increase in pain, aching, soreness and 
tenderness.  Weather changes bothered him as well.

Physical examination showed that the Veteran was able to 
ambulate without support.  Examination of both hips was the 
same; he could flex them to 90 degrees and extend to zero 
degrees.  He could adduct to 10 degrees and abduct to 45 
degrees.  Internal rotation and external rotation were to 40 
degrees with pain throughout the range of motion.  Any strain 
and repetitive use did cause increased pain, soreness, 
tenderness and fatigability.  The examiner diagnosed 
arthritis of the hips.

The Veteran was also afforded a VA examination in August 
2005.  At that examination, the examiner noted the Veteran's 
history of arthritis in both hips.  He also noted that no 
surgery had been done.  The Veteran reported pain, stiffness, 
weakness, swelling and giving way.  The Veteran was disabled 
and out of work since 2002.  Normal daily activities he could 
do.  He was taking methadone.  Repetitive use and weather 
changes caused flare-ups, no other flare-ups were noted or 
identified. 

Physical examination of the hips showed both hips the same, 
with flexion to 100 degrees, extension to zero degrees, 
adduction to 25 degrees and abduction to 45 degrees.  
Internal and external rotation were to 40 degrees.  There was 
pain at the extremes of motion.  The examiner diagnosed 
arthritis of the hips.  

The Veteran was also afforded a VA examination n April 2007.  
At that examination, the examiner again noted the Veteran's 
history of arthritis in the hips, but no operations.  The 
Veteran reported aching, tenderness, soreness and stiffness 
in the hips.  The examiner again noted that the Veteran had 
been out of work since 2002 and that normal daily activities 
were difficult for him.

Physical examination of both hips showed flexion to 90 
degrees, extension to zero degrees, abduction to 45 degrees, 
and adduction to 25 degrees.  Internal and external rotation 
were to 40 degrees.  There was pain at the extremes of both 
hips.  According to DeLuca, repetitive use did cause 
increased aching, pain, soreness, tenderness and 
fatigability, but no changes were noted in the office 
examination.  Any other range of motion findings were noted 
to be speculative.  No flare-ups were noted.  The examiner 
diagnosed arthritis of both hips. 

Additionally, at his June 2009 personal hearing, the Veteran 
testified that his arthritis of both hips was very painful, 
and that he believed that this warranted a 20 percent 
evaluation for each hip. 

However, as was noted above, the Veteran does not meet the 
diagnostic criteria for a 20 percent evaluation for either 
hip based on the evidence of record.  In this regard, the 
Veteran's range of motion is noncompensable.  Therefore, he 
is entitled to a 10 percent evaluation pursuant to Diagnostic 
Code 5010 for his arthritis.  

Furthermore, the Board notes that the Veteran is not entitled 
to a higher evaluation pursuant to any alternative Diagnostic 
Codes.  In this regard, the Veteran has not been shown to 
have ankylosis of the hips, flexion limited to 30 degrees, 
flail joint of the hip, or malunion of the hip with marked 
knee of ankle disability.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5250 to 5255.

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  Although the Board does note the Veteran's 
consistent complaints of pain, the April 2007 VA examiner 
noted that no change in these factors were noted on office 
examination.  In addition, it appears that the Veteran's 
subjective complaints were previously taken into 
consideration when the current 10 percent evaluations were 
assigned.  Therefore, the Board finds that the preponderance 
of the evidence is against an increased evaluation for the 
Veteran's bilateral hip disability.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 10 percent for 
either hip at any point during the instant appeal.  
Therefore, no staged ratings are appropriate.  See Fenderson, 
supra.

IV.  Temporary Total Evaluation

Subsequent to its denial in the September 2005 rating 
decision of a temporary total evaluation due to surgery and 
convalescence for a low back disorder, the RO granted TDIU in 
an April 2006 rating decision and made that total rating 
effective as of November 2003; thus, a total evaluation was 
already constructively in effect before the back surgery in 
2005.  Because the effective date for the TDIU award precedes 
the time of the back surgery in 2005, a total rating was 
effective at the time of the surgery in 2005.  Thus, no 
"temporary" total rating may be assigned for the period in 
2005 because a total rating was already in effect at that 
time and compensation at that that level has been paid for 
that period.  Thus, the appeal of the issue of a temporary 
total evaluation due to surgery and convalescence for a low 
back disorder in 2005 was rendered moot by the April 2006 
rating decision in which the RO granted TDIU effective as of 
November 2003.  38 U.S.C.A. § 1155, 7105(d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.16, 2.29, 4.30, 20.202 (2008).  
The appeal of this issue must therefore be dismissed.  
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).


V.  Conclusion

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected disabilities are so exceptional or unusual 
as to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected disabilities have caused frequent periods of 
hospitalization or marked interference with his employment.  
In this regard, the evidence of record indicates that the 
Veteran has been employed since 2002 due to being disabled.  
The Board notes that the Veteran is currently in receipt of a 
total evaluation based on individual unemployability due to 
service-connected disability (TDIU), effective from November 
19, 2003.  However, more importantly, the Board finds that 
the rating criteria to evaluate the Veteran's service-
connected disabilities reasonably describe his disability 
levels and symptomatology.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased disability rating for service-
connected residuals of a left knee injury with degenerative 
arthritis, currently rated as 20 percent disabling, is 
denied.

Entitlement to a separate 10 percent disability evaluation, 
but no higher, for removal of symptomatic, semilunar 
cartilage of the left knee is granted, subject to the laws 
and regulations governing an award of monetary compensation; 
the appeal is granted to this extent only.

Entitlement to an increased disability rating for service-
connected chronic right knee strain, secondary to overuse 
with arthritis, currently rated as 10 percent disabling, is 
denied. 

Entitlement to an initial disability rating of 20 percent, 
but no higher, for service-connected residuals of an injury 
to the left (minor) wrist with Kienbock's disease and 
arthritis, prior to July 28, 2004 is granted, subject to the 
laws and regulations governing an award of monetary 
compensation; the appeal is granted to this extent only.

Entitlement to an initial disability rating in excess of 20 
percent for service-connected residuals of an injury to the 
left (minor) wrist with Kienbock's disease and arthritis, on 
and after July 28, 2004, is denied. 

Entitlement to an initial disability rating in excess of 10 
percent for the Veteran's arthritis of the right hip is 
denied. 

Entitlement to an initial disability rating in excess of 10 
percent for the Veteran's arthritis of the left hip is 
denied. 

The issue of entitlement to a temporary total evaluation for 
surgery and convalescence for lumbar fusion for degenerative 
disc disease is moot; the appeal of this issue is dismissed.


REMAND

Reason for Remand: To obtain a VA examination and opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

The Veteran claims entitlement to service connection for a 
left upper thoracic injury.  At his June 2009 personal 
hearing, the Veteran testified that he injured his left upper 
thoracic injury was secondary to his service-connected 
chronic lumbosacral strain.  As the record does not contain 
an opinion as to whether the Veteran's left upper thoracic 
injury is secondary to his service-connected chronic 
lumbosacral strain, the Board finds that a remand is 
necessary in order to obtain a VA examination and opinion, 
accompanied by a rationale in support of that opinion, prior 
to adjudicating this claim.  See Wallin v. West, 11 Vet. App. 
509, 513 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA spine examination to 
determine the etiology of his left upper 
thoracic injury.  All studies, tests and 
evaluations that the examiner deems 
necessary should be conducted.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and to comment as to whether 
the Veteran has a current left upper 
thoracic back disorder and, if so, whether 
it is at least as likely as not that this 
disorder has been caused or aggravated by 
his service- connected chronic lumbosacral 
strain.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


